Judgment affirmed, with costs. The twelfth finding of fact is, however, modified so as to read: “ The plaintiff was not disturbed by any failure of the defendant to perform and carry out all of the obligations on his part to be carried out and performed, in accordance with all of the terms and conditions of the aforesaid bill of sale and chattel mortgage, and with any understanding or agreement which existed between the parties, relative to any of the matters or things herein complained of.” Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.